274 F.2d 831
UNITED STATES of Americav.Tom F. RUTTER et al.Tom F. RUTTERv.UNITED STATES of America.
No. 6294.
No. 6295.
United States Court of Appeals Tenth Circuit.
January 21, 1960.

Appeals from the United States District Court for the District of New Mexico.
James A. Borland, U. S. Atty., Albuquerque, N. M., for the United States.
Eugene M. Caffey, and W. C. Whatley, Las Cruces, N. M., for Tom F. Rutter et al.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
Appeals dismissed pursuant to stipulations of the parties.